Per Curiam: This case is in all material respects like the case of Stott v. City of Chicago, 205 Ill. 281. In the case at bar, as in that case, appellant fails to show the legal creation or existence of the office he claims to hold, nor does he show that he was in any legal manner elected or appointed to said office. If such an office exists in the city of "Chicago it can only be by virtue of some ordinance creating the same and providing the manner of filling the same. As no such office is created by statute and as no ordinance or other competent authority creating such an office is pleaded or set forth in the petition of appellant, by reference or otherwise, the courts of general jurisdiction of this State are unable to say such an office exists as appellant claims to hold or that he was or could be legally appointed to the same. As appellant is demanding the compensation or salary of an alleged office and as an officer, he must show not only the legal existence of the office, but his clear legal right to hold the same and to receive the emoluments thereof, to entitle him to the writ prayed. This he has failed to do, and the demurrer to his petition was properly sustained. The question is fully reviewed and the authorities collated in the Stott case, supra, and we deem it unnecessary to now consider it further. The judgment of the Appellate Court will therefore be affirmed. Judgment affirmed.